  Case 1:19-cv-01872-SB Document 15 Filed 02/17/21 Page 1 of 5 PageID #: 97




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


DUANE ERIK FREEMAN, SR.,

                    Plaintiff,

             v.
                                                 No. 1:19-cv-01872-SB
ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                    Defendant.


Duane Erik Freeman, Sr., Newark, Delaware.

                                                                 Pro Se Plaintiff.

Heather Benderson, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania.

                                                          Counsel for Defendant.




                            MEMORANDUM OPINION




February 17, 2021
  Case 1:19-cv-01872-SB Document 15 Filed 02/17/21 Page 2 of 5 PageID #: 98




BIBAS, Circuit Judge, sitting by designation.

   The Social Security Administration overpaid Duane Erik Freeman, and it wants its

money back. Now, for the second time, Freeman challenges its refusal to waive that over-

payment. Because this Court lacks jurisdiction, I must dismiss his suit.

                                      I. BACKGROUND

   Due to a clerical error, the Administration gave Duane Erik Freeman nearly $70,000

extra in benefits. Def.’s Br., Ex. A at 9, D.I. 13-1. Once the Administration realized its

mistake, it told Freeman to pay it back. Id. at 8. Freeman objected, and the Administration

held the required hearing. At that hearing, Freeman conceded that he had been overpaid

but argued that the Administration should waive that overpayment. Id. at 8–9. The Admin-

istration refused. Id. at 11, 13. So he sued. This Court upheld the Administration’s decision.

Freeman v. Astrue, No. 11-304, 2015 WL 3766085, at *7 (D. Del. June 16, 2015).

   A few years later, Freeman asked the Administration to reconsider its decision or waive

the overpayment—in short, to reopen his case. Compl. ¶¶ 27, 30, D.I. 1. It said no. Id. ¶ 33.

He filed this suit, challenging the Administration’s refusal and claiming that it violated due

process. The Administration moved to dismiss his complaint for lack of subject-matter ju-

risdiction. Fed. R. Civ. P. 12(b)(1). Freeman did not file a response.

           II. THIS COURT DOES NOT HAVE JURISDICTION OVER THIS SUIT

   The Social Security Act “limits judicial review.” Califano v. Sanders, 430 U.S. 99, 108

(1977). Since the Administration made its decision without a hearing, this Court does not

have jurisdiction to review its refusal to reopen. And because Freeman’s due process claims

fail on their face, I cannot hear them either.


                                                 2
  Case 1:19-cv-01872-SB Document 15 Filed 02/17/21 Page 3 of 5 PageID #: 99




   A. I cannot review this refusal to reopen

   Under the Act, courts can hear challenges only to a “final decision . . . made after a

hearing.” 42 U.S.C. § 405(g). The Administration’s refusal to reopen Freeman’s case might

be a final decision. Smith v. Berryhill, 139 S. Ct. 1765, 1774–76 (2019). It is the end of the

road for Freeman’s request. Id.; Salinas v. R.R. Ret. Bd., __ S. Ct. __, 2021 WL 357253, at

*4 (2021). And it decides Freeman’s duties: he must still return the overpayment. Smith,

139 S. Ct. at 1776; Salinas, 2021 WL 357253, at *4–5. But the Administration did not

make this decision after a hearing. So I cannot review it. Califano, 430 U.S. at 108.

   The Administration did not owe Freeman another hearing. Freeman already had his

required hearing on the merits. Smith, 139 S. Ct. at 1775. Neither the Act nor the regulations

entitle him to a second one. After all, Freeman has no right to have his case reopened. If

the Administration revisits a decision, it does so as “a matter of agency grace.” Smith, 139

S. Ct. at 1775. The Administration “may” (not “will” or “shall” or “must”) reopen its de-

cision. 20 C.F.R. § 404.987. It can exercise that discretion with or without a hearing. 42

U.S.C. § 405(b); Califano, 430 U.S. at 108.

   It is clear that I cannot review this refusal to reopen. But the current boundaries of

judicial review of the Administration’s decisions are a bit blurry. See Smith, 139 S. Ct. at

1774–75; Salinas, 2021 WL 357253, at *7. Perhaps I could review a refusal to reopen made

after a hearing. Other courts will have to decide that. Here, Califano directly controls, so I

must follow it. Agostini v. Felton, 521 U.S. 203, 237–38 (1997); Rodriguez de Quijas v.

Shearson/Am. Exp., Inc., 490 U.S. 477, 484 (1989).




                                              3
  Case 1:19-cv-01872-SB Document 15 Filed 02/17/21 Page 4 of 5 PageID #: 100




    B. Freeman did not plead plausible due-process claims

    Even if I cannot hear other challenges to the merits of the Administration’s decision, I

can still hear constitutional ones. Califano, 430 U.S. at 109. I must construe Freeman’s

complaint liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007). He says that the Admin-

istration violated due process by not following its own regulations. But it did follow them.

So he does not raise “colorable constitutional claims.” Califano, 430 U.S. at 109.

    First, Freeman complains that the Administration offset his 2018 tax refund without

notice. Compl. ¶ 38. That was fine. True, the Administration must “send a written notice”

before it passes the case on to the Department of Treasury to offset tax refunds. 20 C.F.R.

§ 404.521; see also § 404.502a. If one year’s tax refund is not enough, the Department of

Treasury keeps the case until it is paid off. § 404.526. Notably, though, the Administration

must send notice only once—when it refers the case, not each year the Treasury keeps the

case. § 404.521. Freeman does not claim that the Administration failed to send him written

notice in 2008, when it passed his case to the Treasury. Compl. ¶¶ 23, 25. So this claim

fails.

    Next, Freeman asserts that the Administration cannot garnish his wages. He is a postal

worker. Compl. ¶¶ 40–41. So, he claims, the regulations forbid it. Id. Not so. The Admin-

istration can deduct money owed to it from the wages of any federal employee. 5 U.S.C.

§ 5514. No regulation says otherwise.

    Finally, Freeman says that the Administration should not have offset his refund and

garnished his wages while his waiver requests were pending. Compl. ¶¶ 31, 39. But the

Administration had to pause only in response to the “initial waiver determination.”


                                             4
  Case 1:19-cv-01872-SB Document 15 Filed 02/17/21 Page 5 of 5 PageID #: 101




§ 404.506(b) (emphasis added). That happened nearly ten years ago. Def.’s Br., Ex. A at

8–12. Once that initial decision is made, the Administration will not pause its refund offset

or wage garnishment in response to renewed waiver requests, like Freeman’s here.

§§ 404.523(a), 404.525, 404.527(b)(3).

                                          * * * * *

   Freeman “seek[s] a second look at an already-final denial.” Smith, 139 S. Ct. at 1778. I

cannot give it to him. And he does not plead colorable procedural due process claims. So I

must dismiss his suit for lack of jurisdiction. I do so without prejudice to his ability to file

an amended complaint.




                                               5
